                        Case 1:19-cr-00131-PAE Document 715
                                                        716 Filed 03/04/21 Page 1 of 1
                                     QUIJANO, ENNIS & SIDERIS
                                            ATTORNEYS AT LAW
                                             40 FULTON STREET
                                                  FLOOR 23
                                         NEW YORK, NEW YORK 10038

                                           TELEPHONE: (212) 686-0666
                                              FAX: (212) 686-8690

Peter Enrique Quijano
Nancy Lee Ennis
Anna N. Sideris


                                                                              March 4, 2021


         By ECF and Email
         Honorable Paul A. Engelmayer
         United States District Judge
         Southern District of New York
         Thurgood Marshall U.S. Courthouse
         40 Foley Square
         New York, New York 10007

                                  Re: U.S. v. Justin Rivera,
                                     19 Cr. 131 (PAE)

         Dear Judge Engelmayer:

                 We respectfully write to request that the Court order the MCC to continue providing
         Justin Rivera with 10 hours of weekly video teleconference (VTC) through and including the
         week beginning on Monday, March 29, 2021. We have conferred with the government and
         understand that it has no objection to this request.

                 As the Court is aware, the original order, dated January 6, 2021, concerning Mr. Rivera’s
         weekly VTC’s expired on February 19, 2021. The VTC’s have been extremely valuable for Mr.
         Rivera to consult, review voluminous discovery, and continue preparing his defense with his
         legal team. Your Honor’s attention to and consideration of this request are, as always, greatly
         appreciated.


                                                                       Respectfully submitted,
                                                                              /s/
                                                                       Anna Sideris
                                                                       Anthony Cecutti
                                                                       Jennifer R. Louis-Jeune
                                                                       Attorneys for Justin Rivera
   GRANTED. The Clerk of Court is requested
   to terminate the motion at Dkt. No. 715.
                                                      3/4/2021
             SO ORDERED.

                                   
                            __________________________________
                                  PAUL A. ENGELMAYER
                                  United States District Judge
